Montgomery, J.
Plaintiffs brought a suit against defendant, and filed a declaration containing four counts. Defendant demurred on various grounds, some of them on the whole declaration, and some of them on particular counts. A hearing was had on demurrer, and the court sustained the demurrer to the third and fourth counts, and overruled the demurrer as to the remainder of the declaration. The order granted concludes by directing that plaintiffs have 20 days in which to amend their declaration, and defendant have 10 days thereafter in which to plead. No judgment appears to have been entered, although both parties have sought to have the action of the court reviewed by writ Of error.
We cannot entertain jurisdiction of the case until final judgment is entered. The office of a writ of error is to review final judgments, and it can only be employed in cases where the affirmance of the judgment of the inferior court leaves nothing for that court to do further.. 2 Enc. *481Pl. & Prac. 52; Brady v. Railroad Co., 73 Mich.. 457; Bostwick v. Brinkerhoff, 106 U. S. 3; Clark v. Village of North Muskegon, 86 Mich. 29.
The case will he dismissed, and the record remanded, but without costs to either party.
Long, Grant, and Hooker, JJ., concurred. McGrath, C. J., did not sit.